Per Curiam.

Wilson asserts that the court of appeals erred in denying the writ. For the following reasons, Wilson’s assertions lack merit.
To the extent that Wilson requested that Judge Sunderland rule on his motion for a free transcript, his claim was rendered moot when Judge Sunderland subsequently denied the motion. Mandamus will not issue to compel an act that *549has already been performed. State ex rel. Jones v. O’Connor (1999), 84 Ohio St.3d 426, 426, 704 N.E.2d 1223, 1224.
In addition, although Wilson claimed he needed a copy of the transcript to help him prepare an appeal in the court of appeals, that appeal was no longer pending when the court of appeals denied the writ. State ex rel. Call v. Zimmers (1999), 85 Ohio St.3d 367, 368, 708 N.E.2d 711, 712; State ex rel. Murr v. Thierry (1987), 34 Ohio St.3d 45, 45, 517 N.E.2d 226, 226-227; see, also, State ex rel. Newton v. Court of Claims (1995), 73 Ohio St.3d 553, 557, 653 N.E.2d 366, 370, quoting Oregon v. Dansack (1993), 68 Ohio St.3d 1, 4, 623 N.E.2d 20, 22 (“in mandamus actions ‘a court is not limited to considering facts and circumstances at the time a proceeding is instituted, but should consider the facts and conditions at the time it determines to issue a peremptory writ’ ”).
Finally, Wilson had an adequate remedy in the ordinary course of law to obtain the requested transcript, ie., a motion in the court of appeals in his appeal. State ex rel. Jones v. Montgomery Cty. Court of Common Pleas (1996), 75 Ohio St.3d 642, 643, 665 N.E.2d 673, 674.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.